DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 11, 13-14, 22-29, 36-37, 40-42 and 45-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.




Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 recites the limitation “output the first distortion corrected image”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Jones et al. (herein after will be referred to as Jones) (US 20110069148) and in further view of Ramsay et al. (herein after will be referred to as Ramsay) (US 20140132788).

Regarding claim 11, Fursich discloses 
each camera comprising: an image sensor having an optical center; and [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens, [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a multi-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region or a lower region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
a multi-camera device, comprising:
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to a distortion correction projection, the distortion correction projection defining a relationship between the pixel locations of pixels in the raw image and translated pixel locations of the distortion corrected image as an inverse function in which the pixel locations of the pixels defined in terms of sensor coordinates are mapped to a projection plane and/or surface coordinates of the distortion correction projection; and 
output a stitched panorama image of the scene based on distortion corrected images corresponding to each of the plurality of cameras;
However, Jones does disclose
a multi-camera device, comprising: [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
a plurality of cameras, each camera having a fixed position relative to each other camera in the multi-camera device, and [See Jones [Fig. 10] Cameras in a multi-camera device are lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
wherein each camera is radially offset relative to each neighboring camera of the plurality of cameras; and [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
output a stitched panorama image of the scene based on distortion corrected images corresponding to each of the plurality of cameras;[See Jones [Claim 14] cameras spanning a 360-degree FOV.  Also, see Fig. 8D, stitching images into a panorama image.  Also, see 0002, stabilizing an image and minimizing distortions.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich to add the teachings of Jones, in order to minimize distortions for multi-sensor imaging [See Jones [0002]].
Fursich (modified by Jones) do not explicitly disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to a distortion correction projection, the distortion correction projection defining a relationship between the pixel locations of pixels in the raw image and translated pixel locations of the distortion corrected image as an inverse function in which the pixel locations of the pixels defined in terms of sensor coordinates are mapped to a projection plane and/or surface coordinates of the distortion correction projection; and 
However,  Ramsay does disclose
a controller configured to: for each camera of the plurality of cameras, acquire a raw image of the scene via the image sensor of the camera; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according to a distortion correction projection, the distortion correction projection defining a relationship between the pixel locations of pixels in the raw image and translated pixel locations of the distortion corrected image as an inverse function in which the pixel locations of the pixels defined in terms of sensor coordinates are mapped to a projection plane and/or surface coordinates of the distortion correction projection; and [See Ramsay [Fig. 3] Multiple image sensors coupled to a processor.  Also, see 0096, Inverse cylindrical projection where the inverse function is described and spherical coordinates are assigned to pixels.  Also, see 0095, distortion-corrected pixel position using projection.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones) to add the teachings of Ramsay, in order to improve upon distortion when correlating pixel positions on a planar image with positions on a curved spherical surface [See Ramsay [0007]].

Regarding claim 13, Fursich (modified by Jones and Ramsay) disclose the device of claim 12.  Furthermore, Fursich does not explicitly disclose
wherein the stitched panorama image is a 360-degree image of the scene.
However, Jones does disclose
wherein the stitched panorama image is a 360-degree image of the scene.  [See Jones [Claim 14] cameras spanning a 360-degree FOV.  Also, see Fig. 8D, stitching images into a panorama image.  Also, see 0004, panoramic images.]
Applying the same motivation as applied in claim 11.

Regarding claim 22, Fursich (modified by Jones and Ramsay) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the distortion correction projection includes a cylindrical projection.
However, Ramsay does disclose
wherein the distortion correction projection includes a cylindrical projection.  [See Ramsay [0096] Inverse cylindrical projection where the inverse function is described and spherical coordinates are assigned to pixels.  Also, see 0095, distortion-corrected pixel position using projection.]
Applying the same motivation as applied in claim 11.

Regarding claim 36, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 36.

Claims 14 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ramsay (US 20140132788) and in further view of Goseberg et al. (herein after will be referred to as Goseberg) (US 20160044284).

Regarding claim 14, Fursich (modified by Jones and Ramsay) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene.  
However, Goseberg discloses
the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene.  [See Goseberg [0036] Centered imagers suffer under low resolution in the horizontal view area.  Also, see Fig. 9B, same resolution in different circular areas in the imager.  Since the camera is fixed (i.e. vehicular camera), these resolution areas are defined for certain distances.  Also, see 0037, center camera uses a vertically offset lens.  Note: The examiner is unsure if Goseberg even needs to be combined here but as done so to explicitly read on the claim limitations.  Applicant published spec. para. 0019, states that in a horizontal plane of the image sensor has a same angular resolution across an arc due to the optical characteristics of the f-theta lens.  Furthermore, para. 0012, defines the same angular resolution across an arc for an f-theta lens when the lens is aligned with the optical center of the image sensor.  So, it appears to the examiner that this claimed functioning is inherent of a f-theta lens.  As long as the lens is shifted vertically with respect to the image sensor center, then this claim will be meet (which the primary reference Fursich does disclose).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ramsay) to add the teachings of Goseberg, in order to evidence the resolution distribution of a shifted lens-image sensor system as in Fursich.  Furthermore, these resolution distribution is deemed to be uniform across each camera for a more uniform appears and enhanced clarity along the horizon region [See Goseberg [0037]].

Regarding claim 45, Fursich (modified by Jones and Ramsay) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein the horizontal region of consistent angular resolution is positioned at least partially above the optical center of the image sensor.
However, Goseberg does disclose
wherein the horizontal region of consistent angular resolution is positioned at least partially above the optical center of the image sensor. [See Goseberg [Fig. 12B and 0037] Resolution regions along an arc/within a circle with a lens shifted vertically.  Fig. 12E shows a conventional imager centered lens camera.  Therefore, this shows that the resolution circles/arcs are positioned above the optical center.  The examiner is unsure if Goseberg even needs to be combined here but has done so to explicitly read on the claim limitations.  Applicant published spec. para. 0019, states that in a horizontal plane of the image sensor has a same angular resolution across an arc due to the optical characteristics of the f-theta lens.  Furthermore, para. 0012, defines the same angular resolution across an arc for an f-theta lens when the lens is aligned with the optical center of the image sensor.  So, it appears to the examiner that this claimed functioning is inherent of a f-theta lens.  As long as the lens is shifted vertically with respect to the image sensor center, then this claim will be meet (which the primary reference Fursich does disclose).]
Applying the same motivation as applied in claim 14.

Regarding claim 46, Fursich (modified by Jones and Ramsay) disclose the method of claim 36.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene, and wherein the horizontal region of consistent angular resolution is positioned at least partially above the optical center of the image sensor.  
However, Goseberg does disclose 
wherein, for each camera of the plurality of cameras, the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene, and wherein the horizontal region of consistent angular resolution is positioned at least partially above the optical center of the image sensor.  [See Goseberg [Fig. 12B and 0037] Resolution regions along an arc/within a circle with a lens shifted vertically.  Fig. 12E shows a conventional imager centered lens camera.  Therefore, this shows that the resolution circles/arcs are positioned above the optical center.  The examiner is unsure if Goseberg even needs to be combined here but has done so to explicitly read on the claim limitations.  Applicant published spec. para. 0019, states that in a horizontal plane of the image sensor has a same angular resolution across an arc due to the optical characteristics of the f-theta lens.  Furthermore, para. 0012, defines the same angular resolution across an arc for an f-theta lens when the lens is aligned with the optical center of the image sensor.  So, it appears to the examiner that this claimed functioning is inherent of a f-theta lens.  As long as the lens is shifted vertically with respect to the image sensor center, then this claim will be meet (which the primary reference Fursich does disclose).]
Applying the same motivation as applied in claim 14.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ramsay (US 20140132788) and in further view of Chen et al. (herein after will be referred to as Chen) (US 20180234669).

Regarding claim 23, Fursich (modified by Jones and Ramsay) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the distortion correction projection includes a spherical projection.  
However, Chen does disclose
wherein the distortion correction projection includes a spherical projection.  [See Chen [0072] Inverse projection via spherical projection.  Also, see 0052, avoiding additional distortion caused by the projection.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ramsay) to add the teachings of Chen, in order to perform a simple substitution of inverse projections for mapping such as using spherical projection.  Therefore, the system will have more flexibility when inverse projecting and this will improve upon the results.

Claims 24-25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of Ramsay (US 20140132788) and in further view of Lukac et al. (herein after will be referred to as Lukac) (US 20190325580).

Regarding claim 24, Fursich (modified by Jones and Ramsay) disclose the device of claim 11.  Furthermore, Fursich does not explicitly disclose
wherein the controller is configured to evaluate the stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the stitched panorama image.
However, Lukac does disclose
wherein the controller is configured to evaluate the stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the stitched panorama image. [See Lukac [0019] Stitched panoramic image.  Also, see 0104, Object recognition takes input from sensor fusion module to perform object recognition.  Object recognition is performed using multiple machine learning models (it is well known/inherent that a machine learning model will produce a output result/score.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ramsay) to add the teachings of Lukac, in order to implement object recognition in the field of camera technology to identify objects within industries that utilize automation [See Lukac [0002]].

Regarding claim 25, Fursich (modified by Jones, Ramsay and Lukac) disclose the device of claim 24.  Furthermore, Fursich does not explicitly disclose
wherein the one or more machine learning object-detection models are previously trained to output at least one confidence score indicating a confidence that a face is present in the stitched panorama image.
However, Lukac does disclose
wherein the one or more machine learning object-detection models are previously trained to output at least one confidence score indicating a confidence that a face is present in the stitched panorama image. [See Lukac [0104] Detect objects such as pedestrians (which comprise a face), etc. using machine learning models.]
Applying the same motivation as applied in claim 24.

Regarding claim 37, see examiners rejection for claim 24 which is analogous to the rejection of claim 37.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of in view of Ramsay (US 20140132788) in view of Goseberg (US 20160044284) and in further view of Martin (US 20160269629).

Regarding claim 26, Fursich (modified by Jones, Ramsay and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the horizontal region in the field of view of the image sensor covers at least + 20 degrees and - 20 degrees of elevation angle from the optical center of the image sensor.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the horizontal region in the field of view of the image sensor covers at least + 20 degrees and - 20 degrees of elevation angle from the optical center of the image sensor.  [See Martin [0005] The images obtained by the cameras cover between 180 degrees and 360 degrees.  Also, see Fig. 5, the image sensor (110) covers a majority of the horizontal view in relation to the fisheye lens and each dotted line corresponds to approx. 15 degrees (i.e. take one quadrant which is 0 degrees from center to edge and divide it by the number of dashed lines).  Therefore, the image sensor covers at least +50-55 degrees and -50-55 degrees horizontally.  Also, see Fig. 3, two cameras (100-1, 100-2).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones, Ramsay and Goseberg) to add the teachings of Martin, in order to ensure that the image sensor is maximizing the interesting portions of the captured image [See Martin [0052]]. 

Regarding claim 27, Fursich (modified by Jones, Ramsay and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the horizontal region of the field of view includes at least forty percent of a vertical dimension of the field of view.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the horizontal region of the field of view includes at least forty percent of a vertical dimension of the field of view.  [See Martin [Fig. 5] The image sensor (which comprises a horizontal FOV) comprises at least or greater than 50% vertical dimension of the lens.  Also, see Fig. 3, two cameras (100-1, 100-2).]
Applying the same motivation as applied in claim 26.

Regarding claim 28, Fursich (modified by Jones, Ramsay and Goseberg) disclose the device of claim 14.  Furthermore, Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the vertical offset distance is at least fifteen percent of a height of the image sensor.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the vertical offset distance is at least fifteen percent of a height of the image sensor.  [See Martin [Fig. 5 and 0049] Shifted at about 20% or greater.]
Applying the same motivation as applied in claim 26.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Jones (US 20110069148) in view of in view of Ramsay (US 20140132788) and in further view of Martin (US 20160269629).

Regarding claim 29, Fursich (modified by Jones and Ramsay) disclose the device of claim 11.  Furthermore, Fursich discloses
wherein each camera is oriented in the multi-camera device such that the optical axis of each camera’s f-theta lens is higher than the optical center of each camera’s image sensor, [See Fursich [0190] Each camera in a multi-camea surround vision system having an offset lens that is offset in a manner that provides enhanced imaging.  Also, see 0091, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
wherein each camera is oriented in the multi-camera device such that the optical axis of each camera’s f-theta lens is higher than the optical center of each camera’s image sensor, [See Fursich [0190] Each camera in a multi-camea surround vision system having an offset lens that is offset in a manner that provides enhanced imaging.  Also, see 0091, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon, 
wherein each camera’s field of view overlaps with each neighboring camera’s field of view, 
wherein the optical axis of each camera’s f-theta lens is coplanar with the optical axis of each other camera’s f-theta lens.
However, Jones does disclose
wherein each camera’s field of view overlaps with each neighboring camera’s field of view, [See Jones [Fig. 10] Cameras are positioned radially and FOV will overlap in a multi-camera system.]
wherein the optical axis of each camera’s f-theta lens is coplanar with the optical axis of each other camera’s f-theta lens. [See Jones [Fig. 10] Cameras in a multi-camera device lie on the same plane.  Also, see Fig. 11, offset lens with respect to image sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich to add the teachings of Jones, in order to minimize distortions for multi-sensor imaging [See Jones [0002]].
Fursich (modified by Jones) do not explicitly disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon.  
However, Martin does disclose
wherein, for each camera of the plurality of cameras, the image sensor and the f-theta lens are oriented such that the optical axis is substantially parallel to the horizon.  [See Martin [Fig. 5] The optical axis of the sensor and lens will be parallel in respect to the horizon.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones and Ramsay) to add the teachings of Martin, in order to ensure that the image sensor is maximizing the interesting portions of the captured image [See Martin [0052]]. 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Ramsay (US 20140132788).

Regarding claim 40, Fursich discloses a camera comprising:
an image sensor having an optical center; [See Fursich [0006] Multiple cameras.  Also, see 0009, Center of image sensor.]
an f-theta lens coupled to the image sensor and configured to direct object light from a scene onto the image sensor, wherein an optical axis of the f-theta lens has a fixed offset from the optical center of the image sensor such that the image sensor is configured to capture a field of view having an angular bias relative to the optical axis of the f-theta lens. [See Fursich [0020] F-theta lens used.  Also, see 0190, Each camera in a mult-camera surround vision system having an offset lens that is offset in manner that provides enhanced imaging.  Also, see 0191, the lens of the side cameras are offset towards an upper region of the imaging array sensor such as for the rear camera.]
Fursich does not explicitly disclose
a controller configured to: acquire a raw image of the scene via the image sensor of the camera; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according a distortion correction projection, the distortion correction projection defining a relationship between the pixel locations of pixels in the raw image and translated pixel locations of the distortion corrected image as an inverse function in which the pixel locations of the pixels defined in terms of sensor coordinates are mapped to a projection plane and/or surface coordinates of the distortion correction projection; and output the first distortion corrected image; 
However, Ramsay does disclose
a controller configured to: acquire a raw image of the scene via the image sensor of the camera; generate a distortion corrected image from the raw image by translating pixel locations of pixels of the raw image according a distortion correction projection, the distortion correction projection defining a relationship between the pixel locations of pixels in the raw image and translated pixel locations of the distortion corrected image as an inverse function in which the pixel locations of the pixels defined in terms of sensor coordinates are mapped to a projection plane and/or surface coordinates of the distortion correction projection; and output the first distortion corrected image; [See Ramsay [Fig. 3] Multiple image sensors coupled to a processor.  Also, see 0096, Inverse cylindrical projection where the inverse function is described and spherical coordinates are assigned to pixels.  Also, see 0095, distortion-corrected pixel position using projection.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Jones) to add the teachings of Ramsay, in order to improve upon distortion when correlating pixel positions on a planar image with positions on a curved spherical surface [See Ramsay [0007]].

Regarding claim 41, Fursich (modified by Ahiska) disclose the device of claim 40.  Furthermore, Fursich does not explicitly disclose
wherein the distortion correction projection includes at least one of cylindrical projection or spherical projection.
However, Ramsay does disclose
wherein the distortion correction projection includes at least one of cylindrical projection or spherical projection.  [See Ramsay [0096] Inverse cylindrical projection where the inverse function is described and spherical coordinates are assigned to pixels.  Also, see 0095, distortion-corrected pixel position using projection.]
Applying the same motivation as applied in claim 40.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich (US 20160137126) in view of Ramsay (US 20140132788)and in further view of Lukac et al. (herein after will be referred to as Lukac) (US 20190325580).

Regarding claim 42, Fursich (modified by Ramsay) disclose the device of claim 40.  Furthermore, Fursich does not explicitly disclose
wherein the controller is configured to evaluate the first stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the distortion corrected image.
However, Lukac does disclose
wherein the controller is configured to evaluate the first stitched panorama image with one or more machine-learning object detection models, each such machine-learning object-detection model being previously trained to output at least one confidence score indicating a confidence that a corresponding object is present in the distortion corrected image.  [See Lukac [0019] Stitched panoramic image.  Also, see 0104, Object recognition takes input from sensor fusion module to perform object recognition.  Object recognition is performed using multiple machine learning models (it is well known/inherent that a machine learning model will produce a output result/score).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Ahiska) to add the teachings of Lukac, in order to implement object recognition in the field of camera technology to identify objects within industries that utilize automation [See Lukac [0002]].

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Fursich et al. (herein after will be referred to as Fursich) (US 20160137126) in view of Ramsay (US 20140132788) and in further view of Goseberg (US 20160044284).

Regarding claim 47, Fursich (modified by Ramsay) disclose the device of claim 40.  Furthermore, Fursich does not explicitly disclose 
wherein the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene, and wherein the horizontal region of consistent angular resolution is positioned at least partially above the optical center of the image sensor.  
However, Goseberg does disclose
wherein the optical axis of the f-theta lens is vertically offset relative to the optical center of the image sensor by a vertical offset distance suitable to create a horizontal region in the field of view of the image sensor where each pixel in the horizontal region has a same angular resolution across an arc having a designated radial distance in the scene, and wherein the horizontal region of consistent angular resolution is positioned at least partially above the optical center of the image sensor.  [See Goseberg [Fig. 12B and 0037] Resolution regions along an arc/within a circle with a lens shifted vertically.  Fig. 12E shows a conventional imager centered lens camera.  Therefore, this shows that the resolution circles/arcs are positioned above the optical center.  The examiner is unsure if Goseberg even needs to be combined here but has done so to explicitly read on the claim limitations.  Applicant published spec. para. 0019, states that in a horizontal plane of the image sensor has a same angular resolution across an arc due to the optical characteristics of the f-theta lens.  Furthermore, para. 0012, defines the same angular resolution across an arc for an f-theta lens when the lens is aligned with the optical center of the image sensor.  So, it appears to the examiner that this claimed functioning is inherent of a f-theta lens.  As long as the lens is shifted vertically with respect to the image sensor center, then this claim will be meet (which the primary reference Fursich does disclose).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Fursich (modified by Ramsay) to add the teachings of Goseberg, in order to evidence the resolution distribution of a shifted lens-image sensor system as in Fursich.  Furthermore, these resolution distribution is deemed to be uniform across each camera for a more uniform appears and enhanced clarity along the horizon region [See Goseberg [0037]].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486